Case: 4:20-cr-00041-BYP Doc #: 1 Filed: 01/15/20 1of1. PagelID# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 
  

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
)
ve ) castho. on CM ¢ 2
) Title 18, United States"Code!:
MORGAN SPARKS, ) Section 1791(a)(2), and 2
BRIAN FREEMAN, )
) APE HL
Defendants. ju DGE ‘a “ARSON
COUNT 1

(Possession of Contraband in Prison, 18 U.S.C. §§ 1791(a)(2) and 2)
The Grand Jury charges:

On or about August 6, 2018, in the Northern District of Ohio, Eastern Division,
Defendants MORGAN SPARKS and BRIAN FREEMAN, inmates of the Federal Correctional
Institution Elkton in Lisbon, Ohio, knowingly possessed a prohibited object, to wit:
approximately 14.11 grams of marijuana, a Schedule I controlled substance, and did intentionally
aid, abet, counsel, command, induce, and procure the commission of the offense, all in violation

of Title 18, Sections 1791(a)(2) and 2, United States Code.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

4g
